Citation Nr: 1047363	
Decision Date: 12/20/10    Archive Date: 12/22/10

DOCKET NO.  04-28 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel







INTRODUCTION

The Veteran had active service from October 1968 to October 1970.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska 
in which the RO denied, in pertinent part, service connection for 
bilateral hearing loss.  

In an October 2005 decision, the Board denied the Veteran's claim 
of entitlement to service connection for bilateral hearing loss.  
The Veteran appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims (Court).  In February 2007, 
the Court partially vacated and remanded the Board's October 2005 
decision in light of a Joint Motion to Remand (Joint Motion) 
submitted by the parties.  In March and September 2008, the Board 
remanded this case for further development consistent with the 
Joint Motion.  

In a March 2009 decision, the Board once again denied the 
Veteran's claim.  A February 2010 Joint Motion noted that the 
most recent VA examination, obtained in conjunction with the 
September 2008 remand, remained inadequate, as the examiner 
stated that the Veteran's hearing was not ratable at discharge 
(which is not a proper consideration where the only issue is 
whether current hearing loss had its onset in service), and 
because the examiner concluded that any hearing loss in service 
must have been temporary in nature, given that the Veteran's 
hearing was within normal limits at discharge (in violation of 
the Court's ruling in Hensley v. Brown, 5 Vet. App. 155, 157 
(1993)).  The Joint Motion stated that the Board should ensure 
that a new VA examination is provided.  As such, the Joint Motion 
moved that the March 2009 Board decision be vacated and remanded 
for action consistent with the foregoing.  The Joint Motion was 
granted by the Court pursuant to an order dated February 24, 
2010.

Pursuant to the directives of the Joint Motion, the Board 
remanded the Veteran's claim in August 2010.  However, as 
described in more detail below, the Board's remand orders were 
not satisfied.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.

REMAND

As noted in the August 2010 Board remand, the Veteran claims that 
he has hearing loss due to the presence of acoustic trauma during 
his period of active duty.  Although the Board regrets any 
further delay in adjudicating the Veteran's claim, pursuant to 
the duty to assist, his claim for entitlement to service 
connection for hearing loss must be remanded for further 
development.  

The Court held that, in order to prevail on the issue of service 
connection on the merits, there must be medical evidence of (1) a 
current disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or injury.  
See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may also be granted for any disease diagnosed 
after discharge when all of the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  See 38 C.F.R. § 3.303(d) (2010).  With chronic 
diseases shown in service, subsequent manifestations of the same 
chronic disease at any later date, however, remote, are service 
connected.  See 38 C.F.R. § 3.303(b) (2010).  In addition, 
certain chronic diseases, such as sensorineural hearing loss, may 
be presumed to have been incurred or aggravated during service if 
they become disabling to a compensable degree within one year of 
separation from active duty.  See 38 U.S.C.A. §§ 1101, 1112 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

In this case, the Veteran's service treatment records reflect 
that he underwent audiological testing on both entrance and 
separation examination.  On the entrance audiological evaluation 
in October 1968, puretone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
10
--
25
LEFT
5
10
15
--
10

On the separation audiological evaluation in September 1970, 
puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
30
30
LEFT
10
10
10
10
10

In November 2003, the Veteran submitted a service connection 
claim for bilateral hearing loss. In conjunction with his claim, 
the Veteran was afforded a VA audiological examination in March 
2004.  The examiner, Chief of the Audiology and Speech Pathology 
Department at a VA Medical Center (VAMC), reviewed the Veteran's 
claims file and reported that the Veteran's audiological 
evaluations performed upon enlistment and separation from service 
revealed normal hearing bilaterally.  The examiner also obtained 
a history from the Veteran, in which he reported that he was 
involved in combat and heavy weapons fire in service.

On the audiological evaluation, puretone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
40
70
65
LEFT
15
10
20
15
45

The examiner reported that the Veteran's testing in the right ear 
revealed normal hearing in the low frequencies, with a mild to 
severe loss in the high frequencies.  Testing in the left ear 
revealed normal hearing in the low frequencies with a moderate 
loss in the high frequencies.  Utilizing the Maryland CNC word 
list, the Veteran had speech recognition scores of 94 percent in 
the right ear and 98 percent in the left ear.  The examiner 
diagnosed the Veteran as having a mild to severe high frequency 
sensorineural hearing loss.  She opined that since the Veteran's 
hearing was within normal limits upon separation from service, 
and therefore it was not likely the Veteran's hearing loss was 
precipitated by military noise exposure.

In March 2008, the Board remanded this case for a new VA 
audiological examination, including an audiogram and Maryland CNC 
speech recognition test.  The Board requested that an opinion 
should be obtained as to whether the Veteran's currently 
diagnosed bilateral hearing loss was at least as likely as not 
etiologically related to the Veteran's military service.  The 
Board requested that the examiner discuss pertinent evidence 
within the claims file affecting his or her medical opinion, to 
include the evidence referencing the notation of "high frequency 
hearing loss" in the Veteran's September 1970 service separation 
examination and his report of exposure to heavy weapons fire 
during service.

In April 2008, the requested VA audiological examination was 
conducted.  The examiner noted the Veteran's in-service induction 
and separation evaluations.  The examiner indicated that the 
Veteran's hearing was within normal limits for rating purposes on 
separation.  The examiner further noted that the Veteran was 
exposed to combat noises and heavy weapons fire during the 
military.

Ultimately, the examiner opined that since the Veteran's hearing 
was within normal limits throughout his service career, it was 
not likely that the Veteran's current hearing loss was 
precipitated by military noise exposure.  It was explained that 
exposure to impulse sounds or continuous exposure can cause a 
temporary threshold shift which disappears in 16 to 48 hours 
after exposure to loud noise.  It was further noted that impulse 
sounds may also damage the structure of the inner ear resulting 
in an immediate hearing loss, and that continuous exposure to 
loud noises can also damage the structure of the hair cells 
resulting in hearing loss.  It was stated that, if the hearing 
loss does not recover completely from a temporary threshold 
shift, a permanent hearing loss exists.  In that instance, 
because the damage is done when exposed to noise, a normal 
audiogram subsequent to the noise exposure would verify the 
hearing had recovered without permanent loss.

In a September 2008 Remand decision, the Board noted that while a 
comprehensive opinion was provided, the audiologist made no 
reference or mention of the diagnosis of high frequency hearing 
loss, AU (bilateral), which was made on the separation 
examination.  In light of the foregoing, the Board remanded the 
case for an addendum opinion.  The examiner was requested to 
answer the following:

The examiner should specifically address the separation 
examination finding that the Veteran had high frequency 
hearing loss at separation as well as inservice exposure to 
heavy weapons fire.  The examiner should discuss the 
inservice finding of high frequency hearing loss and the 
inservice noise exposure in light of the inservice 
audiological findings and the current diagnosis of 
bilateral hearing loss.

The examiner should opine as to whether the Veteran's 
currently diagnosed bilateral hearing loss is at least as 
likely as not etiologically related to the Veteran's 
military service.  The Veteran's claims folder must be made 
available to the examiner for review in conjunction with 
the addendum opinion.  The examiner should provide a clear 
rationale and basis for all opinions expressed.

In November 2008, a medical addendum was provided by another 
audiologist.  She stated that the claims file was reviewed and 
discussed pertinent findings, including recent ear treatment 
records.  With regard to the requested inquiry, the examiner 
noted that the Veteran had noise exposure during military service 
from hearing weapon fire.  The service treatment records were 
reviewed.  It was noted that the entrance examination revealed 
normal hearing from .5-4 KHz, bilaterally, and that the 
separation examination revealed a mild hearing loss from 3-6 KHz 
in the right ear and normal hearing from .5-6 KHz in the left 
ear.  A November 1, 1968 medical note was also reviewed.  The 
findings from the entrance and separation audiograms were 
documented in the report.  The examiner stated that hearing was 
normal in the left ear at separation.  A comparison of the 
entrance and separation examination showed a 5 decibel threshold 
shift.  The mild hearing loss present at separation from service 
in the right ear was not considered ratable loss by VA rulings 
and there was no recorded, significant threshold shift between 
the entrance and separation examination, in either ear.  She 
opined that it was not as likely as not that the Veteran's 
current hearing loss was due to acoustic trauma during military 
service.

She further indicated that the current federal hearing 
conservation standards of the Occupational Health and Safety 
Administration (OSHA) state that a Standard Threshold Shift (STS) 
has occurred if hearing has shifted an average of 10 dB or more 
that 2, 3, or 4 KHz.  The current federal hearing conservation 
standards of the National Institute of Occupational Safety and 
Health (NIOSH) state that a STS has occurred if hearing has 
shifted an average of 15 dB at any frequency from .5-6 KHz.  The 
examiner indicated that exposure to either impulse sounds or 
continuous exposure can cause a temporary threshold shift which 
would disappear 16 to 48 hours after exposure to loud noise.  She 
also stated that impulse sounds may also damage the structure of 
the inner ear, resulting in an immediate hearing loss.  Moreover, 
she noted that continuous exposure to loud noise can also damage 
the structure of the hair cells resulting in hearing loss.  As 
stated in a prior VA examination, if the hearing does not recover 
completely from a temporary threshold shift, a permanent hearing 
loss exists.  According to the examiner, since the damage is done 
when exposed to noise, a normal audiogram subsequent to the noise 
exposure would verify that the hearing had recovered without 
permanent loss.  In this case, it was noted that additional noise 
exposure and aging since military service are likely contributing 
factors in the Veteran's hearing loss.

As noted in the introduction, a March 2009 Board decision denied 
the Veteran's claim based upon the November 2008 VA opinion.  
However, a February 2010 Joint Motion noted that this VA 
examination, obtained in conjunction with the September 2008 
remand, remained inadequate, as the examiner stated that the 
Veteran's hearing was not ratable at discharge (which is not a 
proper consideration where the only issue is whether current 
hearing loss had its onset in service), and because the examiner 
concluded that any hearing loss in service must have been 
temporary in nature, given that the Veteran's hearing was within 
normal limits at discharge (in violation of the Court's ruling in 
Hensley v. Brown, 5 Vet. App. 155,157 (1993) (finding that the 
threshold for normal hearing is from 0 to 20 decibels, and that 
threshold levels above 20 decibels indicate at least some degree 
of hearing loss).  

Following the August 2010 Board remand, another VA audiological 
opinion was obtained.  In a September 2010 report, the examiner 
noted a review of the claim file.  However, she did not note the 
separation examination finding that the Veteran had high 
frequency hearing loss at separation, or the Veteran's claims of 
exposure to heavy weapons fire, and neither point was addressed 
in her opinion, in violation of the prior Board remand.  Further, 
in her opinion, she stated, in the first sentence, that a review 
of the Veteran's separation audiogram revealed a non-ratable 
level of hearing loss.  It is unclear how this factor was weighed 
in forming her opinion as the examiner's only stated rationale 
was "clinical experience and expertise as a licensed 
audiologist."  

The examiner pointed out that the Veteran's service treatment 
records did not reveal a "significant" threshold shift between 
the entrance and separation exams, in that hearing did not 
decrease more than 10 dB from entrance to separation in at least 
one ratable frequency.  According to cited literature, one can 
expect a threshold change to vary from test to test for as much 
as 10 dB.  Again, however, the fact that a hearing deficit was 
noted on separation (representing a deficiency significant enough 
for the examiner to take notice), was not even mentioned, much 
less analyzed in conjunction to the cited report.

The Board notes further the examiner's statement that additional 
noise exposure and aging since military separation are likely 
"contributing" factors in the Veteran's hearing loss is 
unclear.  The examiner failed to note the degree of post-service 
noise exposure, and did not clarify as to why this exposure 
weighed more heavily with regard to the etiology of the Veteran's 
current disorder and did not elaborate as to why the Veteran's 
current symptomatology is more consistent with the natural aging 
process as a contributing factor as opposed to exposure to in-
service acoustic trauma.  See Opinion, September 8, 2010.


As such, the examiner failed to comply with the directives of the 
Board's August 2010 remand.  If remand orders of the Board are 
not complied with, the Board errs as a matter of law when it 
fails to insure compliance.  Stegall v. West, 11 Vet. App. 268 
(1998) (a remand by the Board confers on the appellant, as a 
matter of law, a right to compliance with the remand 
instructions).  Since the development sought by the Board in this 
case has not been properly completed, another remand is now 
required.  38 C.F.R. § 19.9 (2010) (if any action is essential 
for a proper appellate decision, a Veterans Law Judge shall 
remand the case to the agency of original jurisdiction, 
specifying the action to be undertaken).

Therefore, this issue must be remanded, yet again, for an 
additional VA opinion or an addendum opinion to the September 
2010 opinion.  As four VA opinions in the case have now been 
provided, three of which deemed inadequate by the Court for 
reasons discussed above, the Board notes that the requested VA 
opinion must be consistent with the ruling in Hensley.  As such, 
the examiner must not rely on the fact that the Veteran's 
hearing was within "normal" limits for VA purposes, or 
non-ratable as per 38 C.F.R. §3.385, at the time of 
separation from service, when forming an opinion.  
Moreover, the opinion must consider the guidance in 
Hensley, supra, that that the threshold for normal hearing 
is between 0 and 20 decibels and that higher thresholds 
show some degree of hearing loss.  If the aforementioned 
is the basis, or crux, or the examiner's rationale, the 
opinion would be inadequate on which to base a decision.  
The examiner is directed to note the separation 
examination finding that the Veteran had high frequency 
hearing loss at separation, as well as the Veteran's 
claims of exposure to heavy weapons fire.  The examiner 
should further discuss the in-service finding of high 
frequency hearing loss, as well as the presence of in-
service noise exposure, when forming an opinion as to the 
etiology of the Veteran's current diagnosis of bilateral 
hearing loss.

Accordingly, the case is REMANDED for the following action:



1.  The RO should obtain a new VA 
audiological opinion, or an addendum to the 
September 2010 opinion, with regard to the 
Veteran's claim for entitlement to bilateral 
hearing loss.  The examiner must provide an 
opinion as to whether the Veteran's 
currently-diagnosed bilateral hearing loss is 
at least as likely as not etiologically-
related to his military service.  The 
Veteran's claims folder must be made 
available to the examiner for review in 
conjunction with the examination.  

The examiner should provide a clear 
rationale and basis for all opinions 
expressed.  The examiner should also 
note in his or her opinion that a review 
of the claims file was conducted, and 
must discuss pertinent evidence within 
the claims file, to include:

(a)	 The October 1968 entrance 
audiogram,

(b)	 The diagnosis of "high 
frequency hearing loss" in the 
appellant's September 1970 service 
separation examination,

(c)	The Veteran's report of exposure 
to heavy weapons fire during service, 
and 

(d)	 The prior VA examinations of 
record.  

Further, the examiner must not rely on 
the fact that the Veteran's hearing 
was within "normal" limits for VA 
purposes, or non-ratable as per 38 
C.F.R. §3.385, at the time of 
separation from service, as the basis 
for any opinion provided.  Doing so 
would render the opinion inadequate.  

And, as to the Veteran's separation 
examination, the opinion must consider 
the guidance in Hensley, supra, that 
that the threshold for normal hearing 
is between 0 and 20 decibels and that 
higher thresholds show some degree of 
hearing loss.  In this regard, the 
examiner should discuss any threshold 
shift shown in service in light of 
this guidance. 

If it is the opinion of the examiner 
that the Veteran's current hearing 
disorder is the result of aging, post-
service noise exposure, or any other 
process not related to in-service 
acoustic trauma, a rationale must be 
provided to fully explain why the 
Veteran's current symptomatology is 
not consistent with in-service noise 
exposure or why such exposure is not 
at least a "contributing factor" to 
any current hearing loss.

If no opinion can be rendered without 
resorting to pure speculation, the 
examiner should explain why this is not 
possible.

2.  When the development requested has been 
completed, the case should again be reviewed 
by the RO on the basis of the additional 
evidence.  If the benefit sought is not 
granted, the appellant and his attorney 
should be furnished a Supplemental Statement 
of the Case and be afforded a reasonable 
opportunity to respond before the record is 
returned to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


